Citation Nr: 0802972	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-16 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of recovery of compensation 
indebtedness with the Department of Veterans Affairs in the 
amount of $6,249.37.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Committee 
on Waivers and Compromises (Committee) from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was subsequently transferred to the 
RO in San Diego, California.  

The veteran testified before the undersigned at a travel 
Board hearing in August 2007.  The transcript is associated 
with the claims folder.


FINDINGS OF FACT

1. The veteran received additional dependency benefits for 
his daughter during the same period of time that his daughter 
elected to receive Dependents' Educational Assistance 
(Chapter 35) benefits, resulting in an overpayment of 
$6,249.37.

2. The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the veteran.

3. The veteran's fault in the creation of the debt is 
outweighed by the degree of fault attributable to VA.

4. Recovery of the overpayment of additional dependency 
compensation benefits in this case, $6,249.37, would be 
against equity and good conscience.




CONCLUSION OF LAW

The veteran is entitled to waiver of recovery of the 
overpayment of VA dependency compensation benefits in the 
amount of $6,249.37, plus accrued interest. 38 U.S.C.A. § 
3562 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.667, 
3.707, 21.3023 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA 
notification procedures, however, do not apply in waiver 
cases. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Even though the VCAA does not apply, the Board notes that the 
Los Angeles RO notified the veteran of the relevant statutes 
and regulations in its March 2004 statement of the case 
(SOC).  He was afforded a personal hearing in August and 2007 
and both he and his representative have provided written 
statements in support of the claim.  In sum, the Board finds 
that he has been adequately notified of the relevant statutes 
and regulations and has been given the opportunity to submit 
any additional evidence he might have to support his waiver 
request. Accordingly, the Board will address the merits of 
his request.

Factual Background

The record shows the veteran was awarded a total disability 
rating due to individual unemployability (TDIU), effective 
July 1, 1993 and in 1994 he began receiving additional 
benefits for his wife and three daughters (including 
daughter, D.J.K.).  On June 3, 1998 a VA Form 21-674, Request 
for Approval of School Attendance was received on behalf of 
the veteran's daughter, D.J.K.  This form indicated that 
D.J.K. was graduating from high school and would begin 
college on August 17, 1998.  This form was signed by the 
veteran.  

Subsequently, on June 12, 1998 a VA Form 22-5690, Application 
for Survivors' and Dependents' Educational Assistance (DEA) 
was received for D.J.K.  D.J.K.'s mailing address was shown 
to be the same as the veteran's on this form.  This form 
specifically stated:  "The commencement of a program of 
education or special restorative training under Chapter 35 
will generally prohibit future payments of compensation, 
pension, or dependency and indemnity compensation which might 
otherwise be payable as a result of your school attendance.  
READ THE INSTUCTIONS CAREFULLY BEFORE COMPLETING ITEM 27."  
This form was signed by both the veteran and D.J.K.  

According to the claims folder, on June 22, 1998 an advanced 
payment award was authorized to D.J.K. under Chapter 35 and 
on June 23, 1998 the veteran was awarded an additional school 
child allowance for D.J.K. from her 18th birthday through the 
expected end of her educational program, October 1, 2001.  In 
correspondence dated June 23, 1998, VA notified the veteran 
that he would continue to receive an allowance for D.J.K. 
until October 1, 2001.  

In approximately January 2001, action was taken to reduce 
retroactively the veteran's award and to recoup the 
additional compensation allowance he received for D.J.K. 
after August 16, 1998.  By correspondence dated in May 2001, 
he was advised that an overpayment in the amount of $6,249.37 
had been created. 

By correspondence dated in May 2001 the veteran disagreed 
with the RO's decision and in October 2001 the RO issued a 
statement of the case (SOC) with regard to the issue of 
"entitlement to additional compensation for a school 
child."  The veteran perfected an appeal of this issue by 
submission of a VA Form 9 in December 2001.  

The veteran requested a waiver of the debt in August 2001.  
Subsequently, by letter dated in July 2002 the Committee 
denied the veteran's request for a waiver.   In 
correspondence dated in October 2002 the veteran's 
representative wrote that the issue presented in the October 
2001 SOC was inaccurate and should have been "entitlement to 
waiver of overpayment debt."  In correspondence dated in 
July 2003 the veteran disagreed with the July 2002 decision 
and withdrew his appeal of the issue of "entitlement to 
additional compensation for a school child."  The RO issued 
a new SOC in March 2004 with regard to the issue of 
"entitlement to waiver of compensation debt with the 
government in the amount of $6,249.37" and the veteran 
perfected an appeal of that issue in May 2004.  Thus, the 
veteran is not in dispute with the validity of the debt or 
the amount of the debt created by this overpayment, only that 
recovery of it should be waived.


Analysis

The veteran maintains that, while he knew that his daughter 
was receiving Chapter 35 benefits, these benefits were paid 
directly to D.J.K. and the veteran was unaware that these 
payments were connected to the veteran's own disability 
payments.  The veteran also maintains that forcing him to 
repay the overpayment would cause him undue financial 
hardship.

In an August 2001 Financial Status Report the veteran 
indicated that he his monthly income was $4,474 and his 
monthly expenses were $4,482.  His debts included an $18,481 
installment loan, $5,000 on an auto loan, $16,000 for a 
vacation, and $1,123 for his child's wedding.  In a May 2002 
Financial Status Report the veteran indicated that he his 
monthly income was $4,074 and his monthly expenses were 
$4,921.  His debts included an $31,886 installment loan, an 
auto loan, $9,000 for a vacation, and a $12,100 student loan 
debt.   

In its Decision on Waiver of Indebtedness the Committee noted 
that there was nothing precluding a waiver in the veteran's 
case.  However, the Committee decided that because the debt 
owed to VA was a fairly small part of the veteran's total 
debt and because the veteran had reported that he is meeting 
his financial obligations, the VA debt would not unduly 
strain the veteran's financial situation.  

The veteran submitted another Financial Status Report in May 
2004.  In this report he stated that his wife was injured on 
the job in September 2002 which resulted in her losing her 
job in January 2003.  At that time the veteran indicated that 
he his monthly income was $3,166 and his monthly expenses 
were $4,210.  His unpaid debts totaled $44,893.

In deciding this case on appeal, the initial point worth 
reiterating is that the veteran is not challenging the 
validity of the debt.  He obviously understands that the law 
provides that the payment of both a dependency allowance as 
part of a veteran's disability compensation benefits and 
educational assistance under Chapter 35 constitutes a 
duplication of benefits that is strictly prohibited after the 
child has elected to receive the latter benefit. See 38 
U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 
21.3023 (2007).  Thus, the issue in this case is limited to 
the request for waiver.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience." 38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.962, 1.963(a) (2007).  Under the 
criteria set out in 38 U.S.C.A. § 5302(c), the law precludes 
a waiver of recovery of an overpayment or the collection of 
any indebtedness where any one of the following elements is 
found to exist: (1) fraud, (2) misrepresentation, or (3) bad 
faith. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  
Consequently, before the Board may determine whether equity 
and good conscience affords the veteran a waiver, the Board 
must first determine whether there was an indication of 
fraud, misrepresentation, or bad faith on his part in 
connection with the claim.

In this case, there is no evidence indicating the 
indebtedness resulted from fraud, misrepresentation, or bad 
faith on the veteran's part.  As above, the veteran maintains 
that he was previously unaware that payments under Chapter 35 
precluded a dependency allowance as part of a veteran's 
disability compensation benefits.  During the August 2007 
travel Board hearing the veteran testified that neither the 
RO nor his daughter's college had much experience in Chapter 
35 benefits and neither the RO nor his daughter's college 
informed the veteran that payments under Chapter 35 precluded 
a dependency allowance as part of a veteran's disability 
compensation benefits.  Therefore, waiver of indebtedness is 
not precluded if shown that it would be against the 
principles of equity and good conscience to require the 
appellant to repay the debt to the government. 38 C.F.R. §§ 
1.963, 1.965.

Having determined there was no fraud, misrepresentation, or 
bad faith on the veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience." 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights. 38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side. Id.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government. Id.  In making this determination 
of whether recovery would be against equity and good 
conscience, 38 C.F.R. § 1.965(a) requires consideration of 
each of the following factors, which are not intended to be 
all inclusive: (1) fault of the debtor; (2) balancing of 
faults between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit. 38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  VA regulations provide that 
an adjustment to overpayment indebtedness may be warranted 
when the overpayment involved sole administrative error in 
which the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
veteran's actions nor failure to act must have contributed to 
payment pursuant to the erroneous award. 38 U.S.C.A. § 
5112(b) (West 2002); 38 C.F.R. § 3.500(b)(1) (2007).

VA's adjudication procedure manual, M21-1, Part IV, Section 
14.13, provides that following authorization of an award of 
DEA benefits, action should be taken to reduce or discontinue 
disability awards based on the school attendance of a child.  
It is noted the change should be made effective the 
commencing date of the award of DEA benefits unless 
termination may be effected due to administrative error.

Although records show the veteran began receiving an 
additional allowance for D.J.K. in August 1998, there is no 
evidence VA took any action to adjust his payments following 
the award of DEA benefits to his daughter based upon her June 
1998 application and election to receive DEA benefits.  As 
above, the veteran asserts that he did not realize that he 
should not have been receiving additional disability 
compensation for his daughter after she began receiving 
Chapter 35 benefits.  He contends he should not be penalized 
for VA's fault in not informing him of this prohibition.

The Board notes that VA was at fault in the creation of the 
overpayment of compensation benefits in the amount of 
$6,249.37 by failing to reduce or discontinue the veteran's 
disability compensation award based upon D.J.K.'s award of 
educational assistance under Chapter 35.  It appears, in this 
case, that the standard procedures subsequent to the award of 
DEA benefits were not followed.  While the veteran contends 
he was unaware that he was not entitled to receive an 
additional allowance for D.J.K., a more careful reading of 
the literature provided should have informed him of this fact 
and he is considered to have had some fault in the creation 
of the overpayment.  Thus, he should have been aware of the 
erroneous award and the overpayment created was not solely 
due to VA administrative error.  However, the veteran's fault 
in the creation of the debt is greatly outweighed by the 
degree of fault attributable to VA.

The Board also finds that recovery of the overpayment would 
deprive the veteran and his family of basic necessities and 
nullify the objective for which benefits were intended.  
Neither the veteran nor his wife are currently working and it 
does not appear that they are meeting their financial 
obligations.  Therefore, recovery of the overpayment of 
disability compensation benefits would be against the 
principles of equity and the $6,249.37 overpayment should be 
waived.


ORDER

Waiver of recovery of disability compensation benefits in the 
calculated amount of $6,249.37 is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


